Mullan, J.
I am convinced (1) that the contract was made in and is governable by the laws of New York, and (2) that it providfed for arbitration in California. In Spiritusfabriek Astra v. Sugar Products Co., 230 N. Y. 261, 273, the Court of Appeals specifically left open for future decision the question whether arbitration within a foreign jurisdiction may properly be ordered under a New York contract providing for extraterritorial arbitration. In England it has been held that, under an arbitration clause in an English contract, arbitration may be ordered to take place in a foreign country named in the arbitration clause as the place where the arbitration *841is to be conducted. Austrian Lloyd Steamship Co. v. Gresham Life Assurance Society, L. R. (1903) 1 K. B. 249. I see no valid reason why the parties should not be held to the agreement they made. Application to direct arbitration to proceed is granted. Settle order.
Ordered accordingly.